UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7450



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH E. VARNEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CR-92-176, CA-95-198)


Submitted:   January 13, 1998             Decided:   January 22, 1998


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth E. Varney, Appellant Pro Se. John Castle Parr, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States v. Varney, Nos. CR-92-176; CA-95-198 (S.D.W. Va. Sept. 6,

1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June

23, 1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2